COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 ARACELY GOMEZ,                                                   No. 08-17-00236-CV
                                                  §
                                Appellant,                           Appeal from the
                                                  §
 v.                                                             County Court at Law No. 6
                                                  §
 DAVID AVALOS AND WINGFOOT                                       of El Paso County, Texas
 ENTERPISES, INC. D/B/A                           §
 ALLEGIANCE STAFFING,                                             (TC# 2013DCV3850)
                                                  §
                                Appellees.
                                                  §


                                  MEMORANDUM OPINION

          After the record and briefs were filed, we determined that the judgment was not final

because it did not dispose of all of the parties. Rather than dismiss the appeal for lack of

jurisdiction, the Court entered an order abating the appeal and remanding the cause to the trial

court to give the parties and trial court an opportunity to finalize the judgment. After multiple

extensions of time, a final judgment still has not been entered. Accordingly, we reinstate the

appeal.

          Appellant, Aracely Gomez, has filed a motion to dismiss her appeal because the judgment

is not final as to all parties. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the
appeal for lack of jurisdiction. All pending motions are denied. Costs of the appeal are taxed

against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
June 5, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-